Mr. JustiCR Breese delivered the opinion of the Oonrt. The bill in this case, as appears by the record, was filed to correct an alleged mistake in the canvass of certain votes given for town officers at an election held on the fourth day of November, 1862, for the town of South Chicago, in the county of Cook. A general demurrer was filed to the bill, which was sustained, and the bill dismissed. The cause is brought here by writ of error, and the error assigned is, in sustaining the demurrer and dismissing the bill. All the facts stated in the bill are admitted by the demurrer to be true, and the question arises, has a court of chancery, on those facts, any jurisdiction to try the cause and afford the relief sought? We have been favored with no authorities on the point by either party, save a reference to the case decided by this court, of The People ex rel. Mitchell v. Warfield, 20 Ill. 159. That case was an application for a mandamus to compel the defendant, who was the clerk of Saline county, to issue a marriage license, application having been made to him at Harrisburgh, then claimed to be the county seat. There was a controversy which was the county seat, Raleigh or Harrisburgh, and an injunction had been granted restraining the county officers from transacting official business at Harrisburgh, but requiring them to hold their offices at Raleigh. Harrisburgh claimed to have received a majority of the votes for the county seat, at an election held under the act of February 7,1857, entitled, “ An act to re-locate the county seat of Saline county.” The case made by this bill for an injunction, was pending and undetermined when the application for the mandamus was made, and the court said, we would not undertake, under such circumstances, to say that the county clerk was subject to a mandamus, but would leave the rights of the contesting towns to be determined in the chancery suit, the bill therein being so framed as to reach the merits of the controversy. We find in some States, by express enactment, courts of chancery can inquire into the validity of elections by bill; but we have found no case in which it has taken jurisdiction, of such a case under its general powers. Nor do we perceive a necessity for it, the general election law of the State being sufficient to meet most cases, if not this very case. Sections forty-two to fifty, inclusive, of the general election law, would seem to provide for all cases of contested election, which were deemed by the General Assembly of sufficient importauce to be provided for. Scates’ Comp. 472. If this case is not exactly met by that law, we are disposed, rather than to exercise a doubtful power, to consider this particular case as omitted from the operation of the general-law, but not, on that account, conferring jurisdiction- upon this court. . Finding no ease in which a court of chancery has exercised jurisdiction on the facts stated, we must affirm the decree. Decree affirmed.